Exhibit 10.5

Option No. __

XENITH BANKSHARES, INC.

2009 STOCK INCENTIVE PLAN

Stock Option Agreement

(Executive Officer)

 

Name of Participant:

   ________________________________   

Grant Date:

   ________________________________   

Number of Shares Subject to Option:

   ________________________________   

Option Price:

   $_____________________ per share   

Type of Option:

   Incentive Option   

Expiration Date:

   ________________________________   

THIS AGREEMENT (together with Schedule A attached hereto, this “Agreement”),
made effective the              day of                 , 20__, between Xenith
Bankshares, Inc., a corporation organized under the laws of the Commonwealth of
Virginia (the “Corporation”), and                     , an Employee of the
Corporation or a Subsidiary (the “Participant”).

R E C I T A L S :

In furtherance of the purposes of the Xenith Bankshares, Inc. 2009 Stock
Incentive Plan, as it may be hereafter amended (the “Plan”), and in
consideration of the services of the Participant and such other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Corporation and the Participant hereby agree as follows:

1. Incorporation of Plan. The rights and duties of the Corporation and the
Participant under this Agreement shall in all respects be subject to and
governed by the provisions of the Plan, a copy of which has been made available
to the Participant and the terms of which are incorporated herein by reference.
In the event of any conflict between the provisions in this Agreement and those
of the Plan, the provisions of the Plan shall govern. Unless otherwise defined
herein, capitalized terms in this Agreement shall have the same definitions as
set forth in the Plan.

2. Grant of Option; Term of Option. The Corporation hereby grants to the
Participant, pursuant to the Plan, as a matter of separate inducement and
agreement in connection with his employment with the Corporation, and not in
lieu of any salary or other compensation for his services, the right and option
(the “Option”) to purchase all or any part of an aggregate of                 
(                ) shares (the “Shares”) of the Common Stock (the “Common
Stock”), at a purchase price (the “Option Price”) of             
($            ) per Share. The Option to purchase                 
(            ) of the Shares shall be designated as an Incentive Option. To the
extent that the Option is designated as an Incentive Option and such Option does
not qualify as an Incentive Option, the Option (or portion thereof) shall be
treated as a Nonqualified Option. Except as otherwise provided in the Plan, the
Option will expire if not exercised in full before                          (the
“Expiration Date”) (such term commencing with the Grant Date and ending on the
Expiration Date is the “Option Period”).



--------------------------------------------------------------------------------

3. Exercise of Option.

(a) The Option shall become exercisable on the date or dates and subject to such
conditions set forth in the Plan, this Agreement and Schedule A, which is
attached hereto and expressly made a part of this Agreement.

(b) To the extent that the Option is exercisable but is not exercised, the
Option shall accumulate and be exercisable by the Participant in whole or in
part at any time prior to expiration of the Option, subject to the terms of the
Plan and this Agreement. Upon the exercise of an Option in whole or in part,
payment of the Option Price in accordance with the provisions of the Plan and
this Agreement, and satisfaction of such other conditions as may be established
by the Administrator, the Corporation shall promptly deliver to the Participant
a certificate or certificates for the Shares purchased. The Option may be
exercised only for whole shares. Payment of the Option Price may be made in cash
or cash equivalent; provided that, where permitted by the Administrator and any
applicable laws, rules or regulations (or similar guidance), including but not
limited to the Securities Act, the Exchange Act, and the Code (“Applicable
Laws”) (and subject to such terms and conditions as may be established by the
Administrator), payment may also be made (i) by delivery (by either actual
delivery or attestation) of shares of Common Stock owned by the Participant for
such time period, if any, as may be determined by the Administrator and
otherwise acceptable to the Administrator; (ii) by shares of Common Stock
withheld upon exercise; (iii) with respect only to purchases upon exercise of
the Option only after a public market for the Common Stock exists, by delivery
of written notice of exercise to the Corporation and delivery to a broker of
written notice of exercise and irrevocable instructions to promptly deliver to
the Corporation the amount of sale or loan proceeds to pay the Option Price;
(iv) by such other payment methods as may be approved by the Administrator and
which are acceptable under Applicable Laws; or (v) by any combination of the
foregoing methods. Shares tendered or withheld in payment of the Option Price
shall be valued at their Fair Market Value on the date of exercise, as
determined by the Administrator.

4. Effect of Change in Control.

(a) Except as may be otherwise provided under the Plan or this Agreement, in the
event of a Change of Control (other than a Change in Control resulting from the
acquisition or purchase of the common stock of the Corporation or First
Bankshares, Inc. by BankCap Capital Partners Fund I, L.P. through its affiliates
(collectively “BankCap”) or upon BankCap’s exercise of warrants or stock
options), the Option, if outstanding as of the date of such Change of Control,
shall become fully vested and exercisable, whether or not then otherwise vested
and exercisable.

(b) In the event of a Change in Control, the Administrator may, in its sole and
absolute discretion, determine that the Option shall not vest or become
exercisable on an accelerated basis, if the Administrator determines that the
Option shall be treated in a different manner in accordance with the Plan, e.g.,
if the Corporation or the surviving or acquiring corporation, as the case may
be, shall have taken such action, including but not limited to the assumption of
options granted under the Plan or the grant of substitute awards (in either
case, with substantially similar terms or equivalent economic benefits as awards
granted under the Plan), as in the opinion of the Administrator is equitable or
appropriate to protect the rights and interest of participants under the Plan.

 

2



--------------------------------------------------------------------------------

5. Termination of Employment. The Option shall not be exercised unless the
Participant is, at the time of exercise, an Employee and has been an Employee
continuously since the date the Option was granted, subject to the following:

(a) The employment relationship of the Participant shall be treated as
continuing intact for any period that the Participant is on military or sick
leave or other bona fide leave of absence, provided that the period of such
leave does not exceed 90 days, or, if longer, as long as the Participant’s right
to reemployment is guaranteed either by statute or by contract. The employment
relationship of the Participant shall also be treated as continuing intact while
the Participant is not in active service because of Disability. The
Administrator shall have sole authority to determine whether the Participant has
incurred a Disability, and, if applicable, the Participant’s Termination Date.

(b) If the employment of the Participant is terminated because of Disability or
death, any portion of the Option that is unexercised and unvested on the
Participant’s Termination Date shall immediately vest and become exercisable.
The Option must be exercised, if at all, prior to the first to occur of the
following, whichever shall be applicable: (i) the close of the one-year period
following the Termination Date; or (ii) the close of the Option Period. In the
event of the Participant’s death, the Option shall be exercisable by such person
or persons as shall have acquired the right to exercise the Option by will or by
the laws of intestate succession.

(c) If the employment of the Participant is terminated for Good Reason, as
defined in the Participant’s employment agreement, or upon a termination of
Participant’s employment without Cause, any portion of the Option that is
unexercised and unvested on the Participant’s Termination Date shall immediately
vest and become exercisable. If the employment of the Participant is terminated
for any other reason other than Disability, death or for Cause, the Option may
be exercised to the extent vested and exercisable (after giving effect to any
accelerated vesting and exercisability pursuant to the preceding sentence), on
the Participant’s Termination Date. In either case, the Option must be
exercised, if at all, prior to the first to occur of the following, whichever
shall be applicable: (i) the close of the period of three months next succeeding
the Termination Date; or (ii) the close of the Option period. If the Participant
dies following such termination of employment set forth in this Section 5(c) and
prior to the earlier of the dates specified in (i) or (ii) of this Section 5(c),
the Participant shall be treated as having died while employed under
Section 5(b) (treating for this purpose the Participant’s date of termination of
employment as the Termination Date). In the event of the Participant’s death,
the Option shall be exercisable by such person or persons as shall have acquired
the right to exercise the Option by will or by the laws of intestate succession.

(d) If the employment of the Participant is terminated for Cause, the Option
shall lapse and no longer be exercisable as of the Participant’s Termination
Date, as determined by the Administrator.

6. No Right of Continued Employment or Service; Forfeiture of Award. Neither the
Plan, the grant of the Option nor any other action related to the Plan shall
confer upon the Participant any right to continue in the employment or service
of the Corporation or a Subsidiary or to interfere in any way with the right of
the Corporation or a Subsidiary to terminate the Participant’s employment or
service at any time. Except as otherwise expressly provided in the Plan or this
Agreement or as determined by the Administrator, all rights of the Participant
with respect to the Option shall terminate upon termination of the Participant’s
employment or service.

7. Nontransferability of Option. To the extent that this Option is designated as
an Incentive Option, the Option shall not be transferable (including by sale,
assignment, pledge or hypothecation) other than by will or the laws or intestate
succession, or, in the Administrator’s discretion, as may otherwise be permitted
in accordance with Treas. Reg. Section 1.421-1(b)(2) or any successor provision
thereto. To the extent that this Option is designated as a Nonqualified Option,
the Option shall not be

 

3



--------------------------------------------------------------------------------

transferable (including by sale, assignment, pledge or hypothecation) other than
by will or the laws of intestate succession, except as may be permitted by the
Administrator in a manner consistent with the registration provisions of the
Securities Act. Except as may be permitted by the preceding sentences, the
Option shall be exercisable during the Participant’s lifetime only by him or by
the Participant’s guardian or legal representative.

8. Superseding Agreement; Binding Effect. This Agreement supersedes any
statements, representations or agreements of the Corporation with respect to the
grant of the Option or any related rights, and the Participant hereby waives any
rights or claims related to any such statements, representations or agreements.
This Agreement shall be binding upon and shall inure to the benefit of the
parties hereto and their respective executors, administrators, next-of-kin,
successors and assigns. This Agreement does not supersede or amend any
non-competition agreement, non-solicitation agreement, employment agreement,
consulting agreement or any other similar agreement between the Participant and
the Corporation, including, but not limited to, any restrictive covenants
contained in such agreements.

9. Representations and Warranties of Participant. The Participant represents and
warrants to the Corporation that:

(a) Agrees to Terms of the Plan and Agreement. A copy of the Plan has been made
available to the Participant and the Participant has read and understands the
terms of the Plan and this Agreement, and agrees to be bound by their terms and
conditions.

(b) Purchase for Own Account for Investment. Any Shares acquired pursuant to the
Option shall be acquired for the Participant’s own account for investment
purposes only and not with a view to, or for sale in connection with, a
distribution of the Shares within the meaning of the Securities Act. The
Participant has no present intention of selling or otherwise disposing of all or
any portion of the Shares subject to the Option.

(c) Access to Information. The Participant has had access to all information
regarding the Corporation and its present and prospective business, assets,
liabilities and financial condition that the Participant reasonably considers
important in making a decision to acquire the Shares subject to the Option, and
the Participant has had ample opportunity to ask questions of, and to receive
answers from, the Corporation’s representatives concerning such matters and this
investment.

(d) Understanding of Risks. The Participant is fully aware of: (i) the
speculative nature of the investment in the Common Stock; (ii) the financial
hazards involved in investment in the Common Stock; (iii) the lack of liquidity
of the Shares subject to the Option and the restrictions on transferability of
such Shares; (iv) the qualifications and backgrounds of the management of the
Corporation; and (v) the tax consequences of investment in the Shares of Common
Stock. The Participant is capable of evaluating the merits and risks of this
investment, has the ability to protect the Participant’s own interests in this
transaction and is financially capable of bearing a total loss from this
investment.

(e) No General Solicitation. At no time was the Participant presented with or
solicited by any publicly issued or circulated newspaper, mail, radio,
television or other form of general advertising or solicitation in connection
with the offer, sale or purchase of the Shares subject to the Option.

 

4



--------------------------------------------------------------------------------

(f) Compliance with Securities Laws. The Shares subject to the Option have not
been registered with the Securities and Exchange Commission (“SEC”) under the
Securities Act and, notwithstanding any other provision of this Agreement or the
Plan to the contrary, the right to acquire any Shares subject to this Option is
expressly conditioned upon compliance with all applicable federal and state
securities laws. The Participant agrees to cooperate with the Corporation to
ensure compliance with such laws.

(g) No Transfer Unless Registered or Exempt; State Restrictions. None of the
Corporation’s securities is presently publicly traded, and the Corporation has
made no representation, covenant or agreement as to whether there will be a
public market for any of its securities. The Participant understands that the
Participant may not transfer any Shares subject to the Option unless such Shares
are registered under the Securities Act and qualified under applicable state
securities laws or unless, in the opinion of counsel to the Corporation,
exemptions from such registration and qualification requirements are available.
The Participant understands that only the Corporation may file a registration
statement with the SEC and that the Corporation is under no obligation to do so
with respect to the Shares subject to the Option. The Participant has also been
advised that exemptions from registration and qualification may not be available
or may not permit the Participant to transfer all or any of the Shares subject
to the Option in the amounts or at the times proposed by him. The Participant
also agrees in connection with any registration of the Corporation’s securities
that, upon the request of the Corporation or the underwriters managing any
public offering of the Corporation’s securities, the Participant will not sell
or otherwise dispose of any Shares without the prior written consent of the
Corporation or such underwriters, as the case may be, for such period of time
(not to exceed 180 days) after the effective date of such registration requested
by such managing underwriters and subject to all restrictions as the Corporation
or the underwriters may specify.

(h) Tax Consequences. The Corporation has made no warranties or representations
to the Participant with respect to the tax consequences (including but not
limited to income tax consequences) related to the transactions contemplated by
this Agreement, and the Participant is in no manner relying on the Corporation
or its representatives for an assessment of such tax consequences. The
Participant acknowledges that there may be adverse tax consequences upon
acquisition or disposition of the Shares subject to the Option and that the
Participant has been advised that the Participant should consult with the
Participant’s own attorney, accountant and/or tax advisor regarding the decision
to enter into this Agreement and the consequences thereof. The Participant also
acknowledges that the Corporation has no responsibility to take or refrain from
taking any actions in order to achieve a certain tax result for the Participant.

10. Restrictions on Option and Shares.

(a) General. As a condition to the issuance and delivery of Shares subject to
the Option, or the grant of any benefit pursuant to the terms of the Plan, the
Corporation may require the Participant or other person to become a party to
this Agreement, any shareholders agreement, other agreement(s) restricting the
transfer, purchase or repurchase of shares of Common Stock of the Corporation,
voting agreement and/or any employment agreements, consulting agreements,
non-competition agreements, confidentiality agreements, non-solicitation
agreements or other agreements imposing such restrictions as may be required by
the Corporation. In addition, without in any way limiting the effect of the
foregoing, the Participant or other holder of the Shares shall be permitted to
transfer such Shares only if such transfer is in accordance with the terms of
the Plan, this Agreement, any shareholders agreement and any other applicable
agreements. The acquisition of the Shares by the Participant or any other holder
of the Shares shall be subject to, and conditioned upon, the agreement of the
Participant or other holder of such Shares to the restrictions described in the
Plan, this Agreement, any shareholders agreement and any other applicable
agreements.

 

5



--------------------------------------------------------------------------------

(b) Compliance with Applicable Laws. The Corporation may impose such
restrictions on the Option, the Shares and any other benefits underlying the
Option as it may deem advisable, including without limitation restrictions under
the federal securities laws, the requirements of any stock exchange or similar
organization and any blue sky, state or foreign securities laws applicable to
such securities. Notwithstanding any other provision in the Plan or this
Agreement to the contrary, the Corporation shall not be obligated to issue,
deliver or transfer shares of Common Stock, make any other distribution of
benefits under the Plan, or take any other action, unless such delivery,
distribution or action is in compliance with Applicable Laws (including but not
limited to the requirements of the Securities Act). The Corporation may cause a
restrictive legend to be placed on any certificate issued pursuant to the Option
hereunder in such form as may be prescribed from time to time by Applicable Laws
or as may be advised by legal counsel.

11. Governing Law. Except as otherwise provided in the Plan or herein, this
Agreement shall be construed and enforced according to the laws of the
Commonwealth of Virginia, without regard to the principles of conflicts of laws,
and in accordance with applicable federal laws of the United States.

12. Amendment and Termination; Waiver. Subject to the terms of the Plan, this
Agreement may be amended, altered and/or terminated at any time by the
Administrator; provided, however, that any such amendment, alteration or
termination of the Option shall not, without the consent of the Participant,
materially adversely affect the rights of the Participant with respect to the
Option. Notwithstanding the foregoing, the Administrator shall have unilateral
authority to amend the Plan and this Agreement (without Participant consent and
without shareholder approval, unless such shareholder approval is required by
Applicable Laws) to the extent necessary to comply with Applicable Laws or
changes to Applicable Laws (including but not limited to Section 409A of the
Code, Code Section 422 and federal securities laws). The Administrator also
shall have unilateral authority to make adjustments to the terms and conditions
of the Option in recognition of unusual or nonrecurring events affecting the
Corporation or any Parent or Subsidiary, or the financial statements of the
Corporation or any Affiliate, or of changes in accounting principles, if the
Administrator determines that such adjustments are appropriate in order to
prevent dilution or enlargement of the benefits or potential benefits intended
to be made available under the Plan or necessary or appropriate to comply with
applicable accounting principles. The waiver by the Corporation of a breach of
any provision of this Agreement by the Participant shall not operate or be
construed as a waiver of any subsequent breach by the Participant.

13. No Rights as a Shareholder. The Participant and the Participant’s legal
representatives, legatees, distributees or transferees shall not be deemed to be
the holder of any Shares subject to the Option and shall not have any rights of
a shareholder unless and until certificates for such Shares have been issued and
delivered to him or them.

14. Withholding. The Participant acknowledges that the Corporation shall require
the Participant to pay the Corporation in cash the amount of any tax or other
amount required by any governmental authority to be withheld and paid over by
the Corporation to such authority for the account of the Participant, and the
Participant agrees, as a condition to the grant of the Option and delivery of
the Shares, to satisfy such obligations. Notwithstanding the foregoing, the
Administrator may establish procedures to permit the Participant to satisfy such
obligations in whole or in part, and any other local, state, federal, foreign or
other income tax obligations relating to the Option, by electing (the
“election”) to have the Corporation withhold shares of Common Stock from the
Shares the Participant is entitled to receive upon exercise of the Option. The
number of shares to be withheld shall have a Fair Market Value as of the date
that the amount of tax to be withheld is determined as nearly equal as possible
to (but not exceeding) the amount of such obligations being satisfied. Each
election must be made in writing to the Administrator in accordance with
election procedures established by the Administrator.

 

6



--------------------------------------------------------------------------------

15. Administration. The authority to construe and interpret this Agreement and
the Plan, and to administer all aspects of the Plan, shall be vested in the
Administrator, and the Administrator shall have all powers with respect to this
Agreement as are provided in the Plan. Any interpretation of this Agreement by
the Administrator and any decision made by it with respect to this Agreement
shall be final and binding.

16. Notices. Except as may be otherwise provided by the Plan or determined by
the Administrator, any written notices provided for in this Agreement or the
Plan shall be in writing and shall be deemed sufficiently given if either hand
delivered or if sent by fax or overnight courier, or by postage paid first class
mail. Notices sent by mail shall be deemed received three business days after
mailed but in no event later than the date of actual receipt. Notices shall be
directed, if to the Participant, at the Participant’s address indicated by the
Corporation’s records, or if to the Corporation, at the Corporation’s principal
office.

17. Severability. If any provision of this Agreement shall be held illegal or
invalid for any reason, such illegality or invalidity shall not affect the
remaining parts of this Agreement, and this Agreement shall be construed and
enforced as if the illegal or invalid provision had not been included.

18. Notice of Disposition. To the extent that the Option is designated as an
Incentive Option, if Shares of Common Stock acquired upon exercise of the Option
are disposed of within two years following the date of grant or one year
following the transfer of such Shares to the Participant upon exercise, the
Participant shall, promptly following such disposition, notify the Corporation
in writing of the date and terms of such disposition and provide such other
information regarding the disposition as the Administrator may reasonably
require.

19. Right of Offset. Notwithstanding any other provision of the Plan or this
Agreement, the Corporation may reduce the amount of any payment or benefit
otherwise payable to or on behalf of the Participant by the amount of any
obligation of the Participant to or on behalf of the Corporation that is or
becomes due and payable, and the Participant shall be deemed to have consented
to such reduction.

20. Counterparts; Further Instruments. This Agreement may be executed in two or
more counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. The parties hereto agree
to execute such further instruments and to take such further action as may be
reasonably necessary to carry out the purposes and intent of this Agreement.

21. Forfeiture of Option.

(a) Notwithstanding any other provision of this Agreement, if, at any time
during the employment or service of the Participant or during the 12-month
period following termination of employment or service (regardless of whether
such termination was by the Corporation or the Participant, and whether
voluntary or involuntary), the Participant engages in a Prohibited Activity (as
defined herein), then the Option shall immediately be terminated and all of
Participant’s rights under this Agreement shall be forfeited in their entirety.

(b) For the purposes herein, a “Prohibited Activity” shall mean the
Participant’s violation of the Protective Covenants set forth in Section 9 of
that certain employment agreement dated as of                 , 20     between
the Participant and the Corporation (the “Employment Agreement”).

 

7



--------------------------------------------------------------------------------

(c) The Participant acknowledges that the provisions of this Section 21 are not
intended, standing alone, to preclude any competitive activity by the
Participant, and agrees that compliance with the Protective Covenants set forth
in Section 9 of the Employment Agreement is a condition precedent to the
Participant’s rights under this Agreement, even if the Protective Covenants set
forth in Section 9 of the Employment Agreement are deemed unenforceable under
the Employment Agreement.

(d) Notwithstanding the provisions of Section 21(a) herein, the waiver by the
Corporation in any one or more instances of any rights afforded to the
Corporation pursuant to the terms of Section 21(a) herein shall not be deemed to
constitute a further or continuing waiver of any rights the Corporation may have
pursuant to the terms of this Agreement or the Plan (including but not limited
to the rights afforded the Corporation in Section 19 herein).

IN WITNESS WHEREOF, this Agreement has been executed in behalf of the
Corporation and by the Participant effective as of the day and year first above
written.

 

XENITH BANKSHARES, INC. By:    

Printed Name:    

Title:     PARTICIPANT

By:    

Printed Name:    

 

8



--------------------------------------------------------------------------------

XENITH BANKSHARES, INC.

2009 STOCK INCENTIVE PLAN

Stock Option Agreement

(Executive Officer)

SCHEDULE A

 

Name of Participant:

   _____________________   

Grant Date:

   _____________________   

Number of Shares Subject to Option:

   _____________________   

Option Price:

   $___________ per share   

Type of Option:

   Incentive Option   

Expiration Date:

   _____________________   

 

Date Installment
First Exercisable

   Percentage of Option
Which Is Exercisable                  

 

Schedule A